




COURT OF APPEAL FOR ONTARIO

CITATION:
Soden v. Soden, 2012
    ONCA 678

DATE: 20121005

DOCKET: C55084

Laskin, Blair and Epstein JJ.A.

BETWEEN

Gregory Soden

Plaintiff (Respondent)

and

Antonie Soden and Kerry Holmes

Defendants (Appellants)

Kevin D. Zaldin, for the appellants

Christopher I.R Morrison, for the respondent

Heard: October 4, 2012

On appeal from the order of Justice Gregory M. Mulligan
    of the Superior Court of Justice, dated January 31, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The order sought to be appealed is interlocutory.  No appeal lies to
    this court.

[2]

Accordingly, the appeal is quashed for lack of jurisdiction.  The
    respondent is entitled to his costs, fixed at $3,000, inclusive of
    disbursements and applicable taxes.


